Citation Nr: 1125782	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-20 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for the service-connected right knee chondromalacia patella, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1982 and from January 1986 to August 1989.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO confirmed and continued a previously assigned 20 percent rating for the service-connected chondromalacia patella of the right knee

The Veteran's Notice of Disagreement with that decision was received at the RO in December 2009.  The RO issued a Statement of the Case (SOC) in March 2010.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in April 2010.  


FINDING OF FACT

In June 2010, prior to the promulgation of a decision in the appeal, the Veteran requested, in writing, to withdraw his appeal as to the issue of entitlement to an increased rating for the service-connected right knee chondromalacia patella, currently rated as 20 percent disabling.  


CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive appeal have been met; and as such, the Board does not currently have appellate jurisdiction to decide the issue of entitlement to an increased disability rating for the service-connected right knee chondromalacia patella.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Board received written notice from the appellant in June 2010 requesting to withdraw his appeal.  The only issue in appellate status and before the Board at that time was entitlement to an increased disability rating for the service-connected right knee chondromalacia patella.  

In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


